DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 01/17/2021 is acknowledged. Claims 1, 2, 5-10, and 13-17 are pending (claims 14-17 being newly added). Claims 1, 7 and 13 were amended. With regard to the Office action mailed 10/16/2020:
The rejection of claim 7 under 35 USC 112(b) is withdrawn in view of the amendment to correct claim dependency.
The rejection of claims 1, 2, 5-10 and 13 under 35 USC 101 is withdrawn in view of the amendment to claims 1 and 13 requiring performing PCR using a specific pair of primers, namely SEQ ID NOs 6 and 7.
The double-patenting rejection is maintained and set forth below.
New grounds of rejection are presented for new claims 16 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
These claims merely recite “further comprising using a second primer pair, wherein the second primer pair consists of SEQ ID NO: 8 and SEQ ID NO: 9”. The scope of the claims is unclear because it is not indicated how these primers are used, or what they are used for. Appropriate clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-10, 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,169,516. Although the claims at issue are not identical, they are not patentably distinct from each other because while the issued claim is narrower in scope than the instant claim, the issued claim nevertheless renders obvious the instant claim.
With regard to instant claim 1, issued claim 1 discloses:
a) determining average telomere length of said organism by polymerase chain reaction using a first primer pair to amplify telomere repeat sequences, wherein the first primer pair consists of SEQ ID NO: 6 and SEQ ID NO: 7;
See issued claim 1: “a) determining telomere length in total genomic DNA prepared from a somatic cell of said human”… “wherein the average telomere length is determined by polymerase chain reaction using a first primer pair to amplify telomere repeat sequences”…“wherein the first primer pair consists of tel 1b (SEQ ID NO: 6) and tel 2b (SEQ ID NO: 7)”. See also issued claim 2, which reiterates that it is “average telomere length”.
b) comparing said average telomere length with average telomere length in a population of the organism;

and c) determining a decreased survival of said organism when the average telomere length of said organism is shorter when compared to the population of the organism
See issued claim 1: “wherein a human having a shorter telomere length compared to the age-matched control is a human with an increased mortality risk”. It is submitted that a “decreased survival” is an obvious outcome of “increased mortality risk”.
With regard to instant claim 2, issued claim 1 clearly specifies “human”.
With regard to instant claims 5-7, see issued claims 3-5, respectively, which disclose identical limitations.
With regard to instant claim 8, see issued claim 1: “comparing said telomere length with somatic cell telomere length in an age-matched population of the human”.
With regard to instant claims 9-10, see issued claims 6-7, respectively, which disclose identical limitations.
With regard to instant claim 16, see issued claim 1: “a second primer pair to amplify a target nucleic acid that is a single copy gene”; see issued claim 8: “wherein the single copy gene is the 36B4 gene encoding acidic ribosomal phosphoprotein PO”; see issued claim 9: “wherein second primer pair to amplify a single copy gene consists of 36B4u (SEQ ID NO: 8) and 36B4d (SEQ ID NO: 9”.
With regard to instant claim 13, issued claim 10 discloses:
a) determining the rate of telomere length decrease of said organism by polymerase chain reaction using a first primer pair to amplify telomere repeat sequences wherein the first primer pair consists of SEQ ID NO: 6 and SEQ ID NO: 7, 
See issued claim 10: “a) determining the rate of telomere length decrease in total genomic DNA prepared from in a somatic cell of said human”…“wherein the rate of teleomere [sic] length decrease is 
and b) comparing said rate of decrease with rate of telomere length decrease in a population of the organism; 
See issued claim 10: “b) comparing said rate of decrease with rate of telomere length decrease in the somatic cells of an age-matched population of the human”.
and c) determining a decreased survival of said organism when the rate of telomere length of said organism is shorter when compared to the population of the organism
See issued claim 10: “wherein a human having a higher rate of telomere length decrease compared to the age-matched control is a human with an increased mortality risk”. It is submitted that a “decreased survival” is an obvious outcome of “increased mortality risk”.
With regard to instant claim 14, issued claim 10 specifies “human”.
With regard to instant claim 15, see issued claim 10: “b) comparing said rate of decrease with rate of telomere length decrease in the somatic cells of an age-matched population of the human”.
With regard to instant claim 17, see issued claim 10: “a second primer pair to amplify a single copy gene”; see issued claim 8: “wherein the single copy gene is the 36B4 gene encoding acidic ribosomal phosphoprotein PO”; see issued claim 9: “wherein second primer pair to amplify a single copy gene consists of 36B4u (SEQ ID NO: 8) and 36B4d (SEQ ID NO: 9”.

Response to Arguments
Applicant did not specifically argue the merits of the double-patenting rejection. The rejection is still deemed to apply to the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637